Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 15-20 are allowed.

Claims 7, 13, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, 11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornell (US 8243102 B1).


one or more processors (See col. 19 line 63 – col. 20 line 5: plurality of processors):
at least one computer readable medium comprising (See col. 19 line 59 - 63):
a plurality of stored maps of the 3D environment (See col. 4 line 29 – 44: tiles, are map data structures.);
a plurality of data structures, each data structure of the plurality of data structures representing a respective region in the 3D environment in which virtual content is to be displayed, wherein each data structure of the plurality of data structures comprises (See col. 4 line 29 – 44: tiles, are map data structures.):
information associating the data structure with a location in the plurality of stored maps (See col 5 lines 20 – 37: location, such as geographical location); and
a link to virtual content for rendering in the respective region in the 3D environment (See col 5 lines 20 – 37: a link, such a change from a 2d to 3d viewing angle of map being displayed. The link may also be the view camera, Figure 5. ); 
and
computer executable instructions that, when executed by a processor of the one or more processors (See col. 5 line 46 - 55): implement a service that provides localization information; to a portable electronic device of the plurality of portable electronic devices, wherein the localization information indicates locations of the plurality of portable 
selectively provide copies of at least one data structure of the plurality of data structures to the portable electronic device of the plurality of portable electronic devices based on a location of the portable electronic device with respect to respective regions represented by the plurality of data structures (See col. 8 line 16 – 30, Col. 7 line 38 – 50, col. 6 line 3 - 45: the data, copies, can be provided based on position.)  .

Perez teaches implement a service that provides localization information to a portable electronic device of the plurality of portable electronic devices (See Fig. 1B, Fig. 18A-Fig. 20), wherein the localization information indicates locations of the plurality of portable electronic devices with respect to one or more shared maps; and
selectively provide copies of at least one data structure of the plurality of data structures to the portable electronic device of the plurality of portable electronic devices based on a location of the portable electronic device with respect to respective regions represented by the plurality of data structures.


Regarding claim 4, Cornell teaches the networked resource of claim 1, wherein:
for a portion of the plurality of data structures, the link to the virtual content comprises a link to an application supplying virtual content (See col. 8 line 23 – 67).



generating on the portable electronic device (figure 1) a local coordinate frame based on output of one or more sensors on the portable electronic device;
generating on the portable electronic device information indicative of a location in the 3D environment based on the output of the one or more sensors and an indication of the location in the local coordinate frame (See col. 4 line 29 – 44: tiles, are map data structures.);
sending over a network to a localization service, the information indicative of the location and the indication of the location in the local coordinate frame (See col 5 lines 20 – 37: location, such as geographical location);;
obtaining from the localization service a transform between a coordinate frame of stored spatial information about the 3D environment and the local coordinate frame;
obtaining from the localization service one or more data structures, each representing a respective region in the 3D environment and virtual content for display in the respective region;
and rendering, in the respective region of the one or more data structures, the virtual content represented in the one or more data structures (See col. 8 line 16 – 30, Col. 7 line 38 – 50, col. 6 line 3 - 45: the data, copies, can be provided based on position.) .



Regarding claim 11, Cornell teaches the method of claim 8, wherein:
rendering the virtual content comprises executing an application on the portable electronic device that generates the virtual content (See Fig. 1, Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell (US 8243102 B1) in view of Perez et al. (US 20130293468 A1).

Regarding claim 2, Cornel teaches the networked resource of claim 1, wherein
the computer executable instructions, when executed by the processor,  but doesn’t explicitly disclose further implement an authentication service that determines access rights of the portable electronic device; and
the computer executable instructions that selectively provide the at least one data
structure to the portable electronic device determine, in part, whether to send the at least one data structure based on the access rights of the portable electronic device and access attributes associated with the at least one data structure.

Perez further implement an authentication service that determines access rights of the portable electronic device (Fig. 23, ¶45, ¶151: authentication); and
the computer executable instructions that selectively provide the at least one data
structure to the portable electronic device determine, in part, whether to send the at least one data structure based on the access rights of the portable electronic device and 

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application to combine Cornell in view of Perez as in doing so would make sure appropriate data goes to the appropriate user, thus increasing security provided to the user.

Regarding claim 3, Cornell teaches the networked resource of claim 1, wherein:
But doesn’t explicitly disclose each data structure of the plurality of data structures further comprises a public attribute;
and the computer executable instructions that selectively provide the at least one data structure to the portable electronic device determine, in part, whether to send the at least one data structure based on the public attribute of the at least one data structure.

Perez each data structure of the plurality of data structures further comprises a public attribute (¶43:The examiner considers a permission to be a type of public attribute);
and the computer executable instructions that selectively provide the at least one data structure to the portable electronic device determine, in part, whether to send the at least one data structure based on the public attribute of the at least one data structure (¶43 ).

.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell (US 8243102 B1) in view of Moore et al. (US 20130321402 A1).

Regarding claim 5, Cornell teaches the networked resource of claim 1, wherein:
But doesn’t explicitly disclose each data structure of the plurality of data structures further comprises display properties for a Prism on the portable electronic device, wherein the Prism is a volume within which the virtual content linked to the data structure is displayed.

Moore teaches further comprises display properties for a Prism on the portable electronic device, wherein the Prism is a volume within which the virtual content linked to the data structure is displayed (See Moore ¶213, ¶218).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Cornell in view of Moore to add a prism volume (frustrusm) as frustrums, are common in computer graphics and known, thus it would have been obvious to combine to yield predictable results.  


the display properties comprise behavior of virtual content rendered within the Prism with respect to physical surfaces (See Moore ¶213, ¶218).

Regarding claim 9, Cornell teaches the method of claim 8, wherein: but doesn’t explicitly disclose rendering the virtual content in the respective region comprises creating a Prism having parameters set based on the data structure representing the respective region.

Moore teaches rendering the virtual content in the respective region comprises creating a Prism having parameters set based on the data structure representing the respective region (See Moore ¶213, ¶218).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Cornell in view of Moore to add a prism volume (frustrusm) as frustrums, are common in computer graphics and known, thus it would have been obvious to combine to yield predictable results.  

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell (US 8243102 B1) in view of Zheng (US 20080303787 A1).


based on determining that the application is not currently installed, downloading the application to the portable electronic device.

Zheng teaches determining whether the application is currently installed on the portable electronic device  (See Fig. 20, ¶73); and
based on determining that the application is not currently installed, downloading the application to the portable electronic device (See Fig. 20, ¶73).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Cornell in view of Zheng as it would have been obvious to apply the known technique of Zhen in Cornell, as Cornell was ready for improvement to yield predicable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616